DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,346,160 to Edsinger et al., which discloses:
Claim 1: A system comprising:
an articulated robot arm 214 including assembly of links (see, e.g., FIG. 2A) interconnected with motorized joint units (see FIGS. 2A) at joints between the links for movements of the links relative to one another;
a base link 212 connected to the robot arm 214;
at least one docking cradle 202, 204 adapted to be connected to a structure 208 and configured for being releasably connected and for supporting the articulated robot arm 214 (see Col. 4, Lines 49-54 “The backplane 204 may further include features for attachment and registration of docking modules.  One or more tapered posts 230, latch hooks 232, or threaded extrusion features can act as a mechanical interface between a bottom plate 234 of the backplane 204 and a docking module, for example [italics used for emphasis]”);
a coupling configuration between the base link 212 and the docking cradle 202, 204 for powering contact to be made (see Col. 4, Lines 27-33 “A back panel 210 provides electrical connections for power and communication between the backplane electrical subsystem 204 and an external source. Docking modules, such as docking module 212, may be inserted into each docking bay. The docking module 212 provides an electrical and mechanical interface for integrating a wide variety of peripherals, such as the robot arm 214 to the enclosure”); and
a clamping system including at least one clamp member and a clamp lever 232 for locking the base link 212 to the docking cradle 204 at the coupling configuration (alternatively, hook 706 may be analogized as a “clamp member” and lever arm 702 may be analogized as a “clamp lever”).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the base link 212 as a motorized joint unit that allows for rotational movement between the robot arm 214 and the base link 212, in order to increase the versatility of the system by increasing the degrees of freedom of the system.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the docking cradle 204 of Edsinger such that it is configured for being releasably connected and for supporting the articulated robot arm 214 and to provide the structure with a clamping system (similar to the clamping system shown in, e.g., FIGS. 7A-7B and FIG. 8) including at least one clamp member and a clamp lever for locking the base link 212 to the docking cradle 204 at the coupling configuration, in order to provide a “modular reconfigurable workcell… that comprises one or more modular docking bays on a surface of the workcell that support attachment of one or more docking modules in a fixed geometric configuration,” as taught at Col. 1, Lines 36-39 of Edsinger.
Claim 2: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 1, wherein the coupling configuration includes a cavity defined by the base link 212 and by the clamping system (as shown in the FIGS. 7A-7B embodiment, there exists a cavity within base link 704 and which is also defined by the clamping system 702/706).
Claim 3: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 2, wherein the clamp member has sections forming the cavity and separated by a gap (as shown in FIG. 7B, the clamp member 706 appears to be received within the cavity), and the clamp lever includes a cam-shaped end to open and close the gap (as shown in FIG. 7B, clamp lever 702 includes a cam-shaped end 712).  Although the docking module 800 shown in FIG. 8 does not also illustrate a mounting plate (similar to mounting plate 706 shown in FIG. 7B), the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide a mounting plate such that the clamp levers 812a, 812b can be used to secure the docking module 800.
Claim 4: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 3, further comprising a pin and pin receptacle set between the clamp lever and the docking cradle (“bottom plate” disclosed by Edsinger)  for vertical alignment of the docking cradle with the base link 800 (see FIG. 8 and Col. 7, Lines 50-53 “The alignment receptacles 814a-c may align with extended bosses within which screws can be inserted to fasten the docking module to the bottom plate, for example”).
Claim 5: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 2, wherein the coupling configuration includes a male block (“extended bosses” disclosed at Col. 7, Lines 50-53) on the docking cradle for being coupled into the cavity (the cavity is contiguous with “alignment receptacles 814a-c”).
Claim 6: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 5, wherein the base link has a vertical wall defining a portion of the cavity (seen in cross-section of FIG. 7B).
Claim 7: Edsinger, as characterized above in the rejection of Claim 1, discloses the system according to claim 6, wherein the vertical wall is received between the male block and another male block of the docking cradle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,346,160 to Edsinger et al.
Claim 13: Edsinger discloses a “modular reconfigurable workcell for quick connection of peripherals.”  The workcell includes a plurality of docking bays for a plurality of docking cradles.
Accordingly, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the system disclosed by Edsinger with a plurality of the docking cradle 202, 204 for one of the articulated robot arm 214, the articulated robot arm 214 being releasably connected between the plurality of the docking cradle 202, 204, in order to reconfigure the workcell for different applications.

Response to Arguments
Applicant's arguments filed on 08/01/2022 have been fully considered but are moot because the arguments do not apply to the current rejection.
For what it’s worth, Applicant argues that the “docking module 212” is “clearly separate from the robot arm 214.”  The Office respectfully disagrees, and the disclosure of Edsinger which Applicant cites to proves that the “docking module 212” is clearly not separate from the robot arm 214 because it integrates the robot arm 214.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,346,160 to Edsinger et al. is considered to be the closest prior art.  
Claim 8: Edsinger does not disclose or suggest both the clamp member and the clamp lever being pivotal, as recited in Claim 8.  Further, the Office does not find that it would be somehow obvious to modify the system disclosed by Edsinger so as to attain the system recited in Claim 8.
Claim 14: Edsinger discloses an assembly comprising:
a docking cradle 202, 204 adapted to be connected to a structure (the disclosed workcell);
a base link 212 of an articulated robot arm 214 adapted to be releasably mounted to the docking cradle 202, 204;
a male and female coupling configuration between the base link 212 and the docking cradle 202, 204 for powering contact to be made (see Col. 4, Lines 27-33 “A back panel 210 provides electrical connections for power and communication between the backplane electrical subsystem 204 and an external source. Docking modules, such as docking module 212, may be inserted into each docking bay. The docking module 212 provides an electrical and mechanical interface for integrating a wide variety of peripherals, such as the robot arm 214 to the enclosure”; see also the electrical connections shown in FIGS. 8-9); and
a clamping system including at least one clamp member and a clamp lever 232 for locking the base link 212 to the docking cradle 204 at the male and female coupling configuration (alternatively, hook 706 may be analogized as a “clamp member” and lever arm 702 may be analogized as a “clamp lever”).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to interconnect the base link 212 to a remainder of the articulated robot arm 214 by a motorized joint unit in order to allow for rotational movement between the robot arm 214 and the base link 212, in order to increase the versatility of the system by increasing the degrees of freedom of the system.
The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the assembly disclosed by Edsinger such that the docking cradle 202, 204 defines a male coupling received in a female coupling of the base link 212 because “an electrical and mechanical interface for integrating a wide variety of peripherals, such as the robot arm 214 to the enclosure,” as disclosed by Edsinger, generally constitutes female and male connections.  This sort of connection of parts would limit the docking cradle 202, 204 and the base link 212 to define either a male coupling or a female coupling, and it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
However, Edsigner does not disclose or suggest the limitation recited in amended Claim 14 in which “the at least one clamp member [is] received in a groove of the male coupling.”  Furthermore, the prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim.  Nor does there appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658